Motion to vacate default granted; and decision of this court dated April 28, 1965, rescinded, and order entered May 3, 1965, vacated, upon the condition appellants shall file and serve, on or before October 6, 1965, record, brief and notice of argument for the term commencing November 15, 1965. (See Matter of Levine v. Rosen, 10 A D 2d 206; Matter of Zadroga v. Strook & Co., 17 A D 2d 233; Matter of Palker v. Charles E. Sell, Inc., 17 A D 2d 679.) Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.